UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :          4/3/2020
 UNITED STATES OF AMERICA                                     :
                                                              :
                            -against-                         :   17 Crim. 262 (LGS)
                                                              :
 GODEL SEZANAYEV,                                             :        ORDER
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 11, 2018, the Court sentenced Defendant to 36 months in

prison followed by three years of supervised release, a special condition of which included

substance abuse treatment, all on his conviction for one count of conspiracy to commit wire

fraud. Also, on December 11, 2018, the Court issued a Restitution Order, stating that Defendant

shall pay restitution in the total amount of $970,112.65 to the victim of the offense, and a

Forfeiture Order, stating that a money judgment in the amount of $460,000 shall be entered

against Defendant.

        WHEREAS, according to defense counsel, Defendant’s release date is November 14,

2020, and he is scheduled to be transferred to a half-way house on June 10, 2020.

        WHEREAS, in reaching this sentence, the Court considered the factors listed in 18

U.S.C. § 3553(a), ensuring that the sentence was sufficient but not greater than necessary to

achieve their various purposes. These factors include the nature and circumstances of the

offense, Defendant’s personal history and characteristics, the seriousness of the offense, the

promotion of the respect for the law and the provision of a just punishment, and the need to

ensure that the sentence affords adequate deterrence.
       WHEREAS, on March 23, 2020, defense counsel filed a motion to advance his release

date to immediate release, and in the alternative to release him to home confinement for the

remainder of his sentence, on account of his circumstances and the COVID-19 pandemic. On

the same date, Defendant submitted to the Warden at FCI Fairton, where he is currently housed,

a request for immediate release to home confinement.

       WHEREAS, on March 25, 2020, the Court denied Defendant’s motion for compassionate

release pursuant to 18 U.S.C. § 3582, because the Court lacked legal authority to order his

release under § 3582 because Defendant had failed to exhaust administrative remedies. On

March 30, 2020, Defendant filed a motion for reconsideration.

       WHEREAS, the Government responded on April 2, 2020, restating its position that

Defendant’s motion should be denied in part because the Court is not empowered to order his

release until he has satisfied one of the three requirements for modification of a term of

imprisonment, i.e., that (1) the Bureau of Prisons (“BOP”) has made a motion on defendant’s

behalf; (2) the defendant has exhausted administrative appeals from the BOP’s refusal to bring

such a motion; or (3) 30 days have lapsed since the defendant requested that the BOP bring such

a motion. See 18 U.S.C. § 3582(c)(1)(A). ECF 603;

       WHEREAS, as of the date of this Order, the BOP has not made a motion on Defendant’s

behalf, and the thirty-day lapse period concludes on April 22, 2020. If the BOP refuses to bring

such a motion, Defendant may appeal that decision to the regional director, and then the BOP

general counsel. See 28 C.F.R. § 542.15(a).

       WHEREAS, the BOP in another case recently denied a request to file a motion for

compassionate release on a defendant’s behalf because, in the circumstances of that case, the

BOP was “incapable” of evaluating the defendant because he was not housed in a BOP facility
but rather was housed at another facility in the custody of the United States Marshals. See

United States v. Daniel Hernandez, 18 Cr. 834, Dkt No. 451 at 3 (S.D.N.Y. Apr. 2, 2020). The

Court found, with the Government’s consent, that the defendant had exhausted his administrative

remedies within the BOP. Id.

       WHEREAS, the President of the United States has declared a national emergency due to

the spread of the COVID-19 virus. As of April 2, 2020, there were 92,640 confirmed COVID-19

cases in the State of New York. See Coronavirus in the U.S.: Latest Map and Case Count, at

https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (last viewed April 2,

2020). Over 2,500 people have died in New York of the virus and over 6,000 have died

nationwide. Id;

       WHEREAS, the COVID-19 virus has put extraordinary pressure on New York hospitals.

The Institute for Health Metrics and Evaluation at the University of Washington projects that

New York will need 76,000 beds and almost 12,000 ICU beds, but notes that the State currently

has just over 13,000 beds and 718 ICU beds. See https://covid19.healthdata.org/projections (last

viewed April 1, 2020). One doctor has described the experience as a “medical war zone.” See

Brooklyn Hospital a “war zone” in fight against coronavirus” at

https://nypost.com/2020/03/30/brooklyn-hospital-a-war-zone-in-fight-against-coronavirus/. The

medical professionals on the front lines of this emergency are already working well beyond

normal hours and in dangerous and unprecedented conditions. See Nurses Die, Doctors Fall Sick

and Panic Rises on Virus Front Lines, at https://www.nytimes.com/2020/03/30/nyregion/ny-

coronavirus-doctors-sick.html (herein Panic Rises);

       WHEREAS, Defendant’s wife, Milena Elnatanova, is a physician’s assistant currently

working more than double her normal shifts at the Long Island Jewish Hospital, where she is
caring for patients hospitalized with the COVID-19 virus. Defendant’s motion states that he and

Ms. Elnatanova have three children, ages 15, 8 and 7, for whom she alone cannot provide

adequate care under these circumstances. It is hereby

       ORDERED that the motion for reconsideration is DENIED. Defendant is incorrect that

the Court has authority to waive the administrative exhaustion requirements stated in § 3582.

See e.g., Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004) (“[A]s a general rule, courts

are required to strictly enforce statutory exhaustion requirements.”); United States v. Hernandez,

2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020). It is further

       ORDERED that, by April 7, 2020, the Government shall file a letter stating whether the

BOP has already determined not to file a motion for compassionate release on Defendant’s

behalf, and if so, the basis for the denial. On April 8, 2020, at 10:30 a.m., a telephonic

conference will be held to discuss this matter. The time is approximate, but the parties shall be

available to proceed at that time. The parties shall call (888) 363-4749 and use Access Code

558-3333. By April 7, 2020, defense counsel shall file a letter stating whether Defendant waives

his appearance at the conference. Both parties in their respective letters shall state whether they

consent to the conference being conducted telephonically.

       To the extent that it may provide instructive guidance to the BOP in considering an

application by Defendant for release on home confinement, the Court states the following:

Subparagraph D of the U.S. Sentencing Commission’s commentary on § 3582 expressly

recognizes that “extraordinary and compelling reasons” for a sentence reduction can exist due to

a combination of the reasons outlined in subparagraphs A through C. U.S.S.G. § 1B1.13,

Application Note 1(D). Subparagraph C states that release is warranted when family outside of

prison is unable to care for children. See id. § 1B1.13, Application Note 1(A), (C). As stated
above, Ms. Elnatanova is currently on the front lines of a virus that has already taken thousands

of lives. Her work is highly dangerous, extraordinarily stressful, and all-consuming. There is no

realistic scenario where she can complete this essential work while also caring for Defendant’s

and her three children. If I had known that these circumstances would arise eight months before

Defendant’s scheduled release, I would have sentenced him to home incarceration for at least the

period that the pandemic requires Ms. Elnatanova to work in these arduous conditions and in the

service of our collective community. Given the term of incarceration that Defendant has served

and his remaining sentence of supervised release, a modified sentence would still ensure that the

various purposes of the § 3553(a) factors are achieved, including deterrence, just punishment and

promotion of respect for the law. Finally, there is no evidence that Defendant is, or has ever

been, a danger to the safety of any person or to the community. 1



Dated: April 3, 2020
       New York, New York




1
  The Court rejects the Government’s claim that Defendant in his plea agreement waived the
right in these circumstances to seek a modification, as the waiver did not contemplate these
exceptional circumstances. See Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 383 (1992)
(stating that an agreement can be revised or modified where the party seeking the modification
“establish[es] that a significant change in circumstances warrants revision”); Baez v. New York
City Housing Authority, No. 13 Civ. 8916, 2018 WL 6242224, at *3 (citing Rufo and noting also
that “the court should consider whether the proposed modification is suitably tailored to the
changed circumstance”).
